ACCEPTED
                                                                                      01-09-00328-CV
                                                                           FIRST COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                10/13/2015 4:13:35 PM
                                                                                CHRISTOPHER PRINE
                                                                                               CLERK

                            No. 1-09-00328-CV
                                                                    FILED IN
                                                             1st COURT OF APPEALS
                                    In the                       HOUSTON, TEXAS
                                                             10/13/2015 4:13:35 PM
                         First Court of Appeals              CHRISTOPHER A. PRINE
                                                                      Clerk
                              Houston, Texas

     Samson Lone Star, Limited Partnership n/k/a Samson Exploration, LLC
                                                    Appellant—Cross Appellee,
                                      v.

 Charles G. Hooks III, Individually and as Independent Executor of the Estate of
 Charles G. Hooks, Jr., as Trustee of the Scott Ira McKeever Trust and the David
  Wayne McKeever Trust, and on behalf of Chas. G. Hooks & Son, a General
  Partnership; McKeever Partnership, Ltd.; Charles G. Hooks III and Sue Ann
         Hooks, as Co-Trustees Under the Will of Charles G. Hooks, Sr.
                                                      Appellees—Cross-Appellants.

              Appeal from Cause B173008-B, 60th District Court
                          Jefferson County, Texas
              _________________________________________________

                     ORAL ARGUMENT SUBMISSION


TO THE HONORABLE COURT OF APPEALS:

     By order of the court, the above numbered and styled cause is set for oral

argument on Tuesday, October 20, 2015 at 1:30 p.m. Oral argument on behalf of

Appellant/Cross-Appellee, Samson Lone Star, Limited Partnership, n/k/a Samson

Exploration, LLC, will be presented by Michael V. Powell, Locke Lord, LLP,

2200 Ross Avenue, Suite 2200, Dallas, Texas 75201-6776, 214-740-8520.
Respectfully submitted,

LOCKE LORD LLP


/s/ Cynthia K. Timms
Michael V. Powell
   mpowell@lockelord.com
   State Bar No. 162004400
Cynthia K. Timms
  ctimms@lockelord.com
   State Bar No. 11161450
LOCKE LORD LLP
2200 Ross Avenue, Suite 2200
Dallas, Texas 75201-6776
(214) 740-8000
(214) 740-8800 (Fax)

M.C. Carrington
 State Bar No. 03880800
MEHAFFY WEBER P.C.
P.O. Box 16
Beaumont, Texas 77704
Telephone: (409) 835-5011
Facsimile: (409) 835-5177

Dick Watt
 State Bar No. 20977700
WATT BECKWORTH THOMPSON
HENNEMAN & SULLIVAN LLP
1800 Pennzoil Place, South Tower
711 Louisiana Street
Houston, Texas 77002
Telephone: (713) 650-8100
Facsimile: (713) 650-8141

ATTORNEYS FOR APPELLANT
SAMSON LONE STAR LIMITED
PARTNERSHIP N/K/A SAMSON
EXPLORATION LLC
  2
                         CERTIFICATE OF SERVICE
      I hereby certify that on the 13th day of October, 2015, a true and correct

copy of the foregoing Oral Argument Submission Form was served by eFile Texas

on Appellees through their counsel of record listed below:



Patton G. Lochridge                    David M. Gunn
J. Derrick Price                       BECK REDDEN L.L.P.
MCGINNIS, LOCHRIDGE L.L.P.             OneHouston Center
600 Congress Avenue                    1221 McKinney St., Suite 4500
Suite 2100                             Houston, Texas 77010-2010
Austin, Texas 78701                    dgunn@brsfirm.com
plochridge@mcginnislaw.com

Paul F. Simpson
MCGINNIS, LOCHRIDGE L.L.P.
1111 Louisiana
Suite 4500
Houston, Texas 77002
psimpson@mcginnislaw.com

Shannon H. Ratliff                     Jon B. Burmeister
Marla Broadus                          MOORE LANDREY, L.L.P.
RATLIFF LAW FIRM, PLLC                 905 Orleans Street
600 Congress Avenue, Suite 3100        Beaumont, Texas 77701
Austin, Texas 78701                    jburmeister@moorelandrey.com
sratliff@ratlifflaw.com


                                      /s/  Cynthia K. Timms
                                      Cynthia K. Timms




                                         3